Order of disposition, Family Court, Bronx County (Jane Pearl, J.), entered on or about August 30, 2002, which, upon a fact-finding determination of permanent neglect, terminated the parental rights of appellant father and committed guardianship and custody of the child to petitioner agency and the Commissioner of Social Services, unanimously affirmed, without costs.
Petitioner established by clear and convincing evidence that it used diligent efforts to strengthen the parental relationship by regularly scheduling visitation, assisting appellant in finding appropriate housing, scheduling conferences, arranging for a *408psychological examination of the child, and referring appellant to a parenting skills training course pursuant to a court directive (see Social Services Law § 384-b [7] [a], [f]; Matter of Star A., 55 NY2d 560 [1982]).
Notwithstanding petitioner’s diligent efforts, appellant was irresponsible in planning for his son’s return, failing to attend three service plan review conferences, demonstrating belated interest in the child, missing or arriving late to nearly half the scheduled visits with the child, refusing to attend an intensive parenting skills program as directed by the court, and failing to obtain suitable housing for his family in a timely fashion.
A preponderance of the evidence in this record supports the court’s finding that the child’s best interests call for termination of appellant’s parental rights so as to facilitate adoption by the foster parents who have cared for this child since his birth (see Matter of Star Leslie W., 63 NY2d 136 [1984]). Concur— Saxe, J.P., Friedman, Sullivan, Nardelli and Williams, JJ.